COXE, District Judge.
That section 20 of the act of June 10, 1890, is inconsistent with section 2970 of the Revised Statutes, can hardly be doubted. Both sections deal with the same subject, and the later law substitutes three years for one year as the period within which .bonded merchandise may be withdrawn on the payment of duties and charges.. It omits all reference to the additional duty. It is hard to see what object congress expected to accomplish by this legislation if section 2970 was to remain in force. It was clearly the intention of congress to abolish the harsh provision for an additional duty. This is shown not only by a comparison of the two sections, but also by sections 50 and 55 of the act of October 1st, of the same year. U. S. v. McGrath, 50 Fed. 404; In re Schmid, 54 Fed. 145. Whether the repeal was accomplished by the act of June 10th is not, perhaps, free from doubt. The doubt, if one exists, should be resolved in favor of the importer. Hartranft v. Wiegmann, 121 U. S. 609, 7 Sup. Ct. 1240; U. S. v. Davis, 4 C. C. A. 251, 54 Fed. 147.
In Hartranft v. Oliver, 125 U. S. 525, 8 Sup. Ct. 958, the supreme court said of a provision very similar to section 20, supra:
“The plain meaning of this section is, that, though goods are imported before the act takes effect, yet if they are kept until after that period in a public store or bonded warehouse, that is, in the custody and under the control of officers of the customs, they shall he subjected only to the duties thereafter leviable when they are entered for consumption. * * * In other words, goods imported before the act took effect, if kept in the custody and control of the government, are to be charged with duties according to the law in force when they are entered for consumption.”
To the same effect is Burr v. U. S., 66 Fed. 742.
*746As the law in force, when the goods in controversy were entered for consumption, was the act of June, 1890, which makes no provision for an additional duty, the exaction of such duty was unauthorized. The decision of the board is reversed.